           Case 1:20-cv-08704-JMF Document 49 Filed 08/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 ARMANDO CORTES, et al.,                                                :
                                                                        :
                                              Plaintiffs,               :    20-CV-8704 (JMF)
                                                                        :
                            -v-                                         :   ORDER APPROVING
                                                                        :     SETTLEMENT
 GRACE 365 GROUP LLC, et al.,                                           :
                                                                        :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The Court was advised that the parties to this action, brought pursuant to the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., had agreed to a settlement. By Order entered
on July 21, 2021, the Court directed the parties to submit a joint letter explaining the basis for the
proposed settlement and why it should be approved, with reference to the factors set forth in
Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335-36 (S.D.N.Y. 2012). See ECF No. 44.

        The Court, having reviewed the parties’ letter, dated August 9, 2021, finds that the
settlement is fair and reasonable, given both the nature and scope of the Plaintiffs’ individual
claims as well as the risks and expenses involved in additional litigation. See Wolinsky, 900 F.
Supp. 2d at 335-36. Although the FLSA places “strict limits on an employee’s ability to waive
claims . . . for fear that employers would [otherwise] coerce employees into settlement and
waiver,” id. at 335 (citation omitted), these concerns are not as relevant when the plaintiff no
longer works for the defendant, as is the case here, see, e.g., Lopez v. Poko-St. Ann L.P., 176 F.
Supp. 3d 340, 344 (S.D.N.Y. 2016) (fact that plaintiffs are “no longer employees of the
defendants . . . reduc[es] the danger that the release was obtained through improper job-related
pressure”).

       The settlement approval is subject to the following condition: Any modification of the
settlement agreement must be approved by the Court, regardless of any provision in the
agreement that purports to allow the parties alone to modify it.

         In addition, Plaintiff seeks approval of $6,666.67 in attorney’s fees, which is 33.3 % of
the settlement amount of $20,000, as well as $545.32 in costs. See ECF No. 48, at 2. Courts in
this Circuit typically approve attorney’s fees that range between 30% and 33%. See Guzman v.
Joesons Auto Parts, No. 11-CV-4543 (ETB), 2013 WL 2898154, at *4 (E.D.N.Y. June 13, 2013)
(collecting cases); see also, e.g., Silverstein v. AllianceBernstein LP, No. 09-CV-5904 (JPO),
2013 WL 6726910, at *9 (S.D.N.Y. Dec. 20, 2013); Beckman v. KeyBank, N.A., 293 F.R.D. 467,
481 (S.D.N.Y. 2013). In line with that precedent, attorney’s fees in the amount of one-third of
         Case 1:20-cv-08704-JMF Document 49 Filed 08/10/21 Page 2 of 2




the recovery is appropriate here. (The propriety of the proposed award is also confirmed by
Plaintiff’s counsel’s billing records, showing approximately 35 hours devoted to this case,
making the effective hourly rate around $190. See, e.g., Gamero v. Koodo Sushi Corp., 328 F.
Supp. 3d 165, 174 (S.D.N.Y. 2018) (Noting that “[r]ecent decisions from this District have
awarded [an associate on an FLSA case] an hourly rate of between $200 and $250.”); Agudelo v.
E & D LLC, No. 12-CV-960 HB, 2013 WL 1401887, at *2 (S.D.N.Y. Apr. 4, 2013) (in FLSA
case, reducing named partner’s rate to $350 per hour, the rate for the “second-most senior
attorney” to $250 per hour, and the junior associate’s rate to $200 per hour).)

      Accordingly, the Court approves the settlement subject to the condition addressed above.
The Court dismisses the case with prejudice. All pending motions are moot.

       The Clerk of the Court is directed to close this case.

       SO ORDERED.

Dated: August 10, 2021                               __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
